NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           DEC 10 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 09-50668

              Plaintiff - Appellee,              D.C. No. 8:07-cr-00278-CJC-4

  v.
                                                 MEMORANDUM *
VINH HOANG TRAN, AKA Junior,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                           Submitted December 7, 2010 **
                               Pasadena, California

Before: TROTT, WARDLAW, Circuit Judges, and BREWSTER, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Rudi M. Brewster, Senior United States District Judge
for the Southern District of California, sitting by designation.
      Because the parties are familiar with the facts and circumstances underlying

this case, we array them only insofar as necessary to illuminate our decision.

      Tran’s first issue is that he was denied the identity of the informant in

Minnesota who tipped off the police to Tran’s controlled substances business in

California. The district court held a full hearing on this issue and determined that

the informant had no information that could help Tran in his defense. Upon

review, we conclude that this decision was an appropriate exercise of the court’s

discretion. The informant in Minnesota did no more than introduce an undercover

officer to the seller of pills in Minnesota and had nothing to do with Tran and his

confederates in California.

      Tran’s assertion that the evidence was insufficient to support his conviction

is without merit. The inculpatory testimony of accomplices and co-conspirators

plus the contents of the wiretaps was more than sufficient to establish his guilt of

the charge.

      Last, the district court’s adherence to the Sentencing Guidelines was without

error. Tran’s argument against the use of an entire pill instead of the weight of the

active ingredient in the pill to determine quantity is foreclosed by the Guidelines

themselves, see USSG § 2D1.1, comment. (n.10(E) and 11), and United States v.

Crowell, 9 F.3d 1452, 1454-55 (9th Cir. 1993). See also United States v. Tushnet,


                                           2
526 F.3d 823, 824 (5th Cir. 2008); United States v. Krasinski, 545 F.3d 546, 553

(7th Cir. 2008).

      AFFIRMED




                                         3